MEMORANDUM OPINION
                                         No. 04-10-00198-CV

                          IN THE INTEREST OF E.H.G. II et al, Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CI-16712
                        Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 22, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal from the trial court’s denial of his request that the trial court

sign a judgment nunc pro tunc. The denial of a motion to correct a judgment nunc pro tunc is not

a final judgment and not subject to appeal. Shadowbrook Apartments v. Abu-Ahmad, 783
S.W.2d 210, 211 (Tex. 1990). Therefore, this court ordered appellant to show cause in writing

why this appeal should not be dismissed for lack of jurisdiction.               Appellant responded

acknowledging that we lack jurisdiction. We dismiss the appeal.



                                                PER CURIAM